Pee Cubiam.
Application has been made on behalf of each and every of the above named candidates for admission to the bar examination although admittedly in every case there has been an omission to post the required notice of intention to take said bar examination within due season. Various excuses are proffered, such as illness, death, inadvertence, &c.
The court feels constrained to say, however, that the rule requiring this notice to be posted in due season is one which has always been rigidly enforced for many years, and, in part, on the ground of public policy, that the public is entitled to know who is intending to take the bar examination so as to be in a position to file objections in case of need; and that no such opportunity is afforded the public unless the notice be filed by the day specified in the rule. The rule, as we understand it, allows a period of a month during which this notice may be filed, and when candidates wait until the time has nearly expired before attempting action on that line, the court is not to be blamed if they are prevented by some unforeseen circumstance from filing the notice by the date when it ought to be filed.
The application to take the examination notwithstanding this failure is, therefore, necessarily denied in each and every case.